DETAILED ACTION

	This office action is in reply to the amendment dated July 29, 2022. 
	Claims 1, 5, 6 and 11-13, have been amended; claims 2, 4, 10 and 15-17 have been canceled; and, claims 19 and 20 have been added as new claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McMurray et al. (US 2014/0261284 A1) in view of Arai et al. (JP 03015649 A), hereafter Arai.
Regarding claim 1, McMurray discloses a piston (110) of an internal combustion engine, which piston is designed in structured construction, comprising two oppositely arranged load-bearing skirt wall portions (126) extending downward below a piston main body defining an interior skirt wall height (Fig. 5), wherein a connecting wall (28) respectively extends, starting from a respective one of two pin bosses (122), in the direction of a side edge of the load-bearing skirt wall portions (126), characterized in that in an interior of the piston is disposed a first rib (please see annotated Fig. 6 below) on an inner side of the respective skirt wall portions, a second rib (56; please see annotated Fig. 5 below), and a third rib (56) oriented transversely to a pin bore axis, the third rib positioned radially inward and separate from the skirt wall portions (Fig. 5), and wherein a material thickness of a region around the second and the third rib is reduced (the final product would result in regions surrounding ribs 56 having reduced thickness).

    PNG
    media_image1.png
    754
    604
    media_image1.png
    Greyscale

	McMurray does not disclose a piston wherein the first rib is configured to extend along the interior skirt wall height. Arai discloses a piston (1) having a similar pin and skirt arrangement as McMurray (embodiment of Fig. 9 – Fig. 11), wherein the skirt portions (11) comprise, in an interior of the piston, a first rib (33, 35) on an inner side of the respective skirt wall portions. Additionally, Arai discloses different rib(s) orientations in an interior of a piston skirt (Fig. 1 – Fig. 18). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a rib in the piston of McMurray, that extends along the interior skirt wall height as taught by Arai, in order to reinforce the skirt structure. 

Regarding claim 3, McMurray discloses the piston in claim 1, wherein the second rib (see annotated Fig. 5) connects the two pin bosses (122) to one another, the second rib (56) positioned radially inward and radially distant from the skirt wall portions (Fig. 5).

	Regarding claim 6, McMurray discloses a piston wherein around the first rib, the load-bearing skirt wall portion has a reduced wall thickness (see annotated Fig. 6).

Regarding claim 11, McMurray discloses a method for producing a piston blank, comprising a main body, and skirt wall portions (126) extending downward below the main body defining an interior skirt wall height (Fig. 5), in a forging process [0029], wherein, during the forging process, a protruding collar is created, deformed, and subsequently a free circumferential end of the deformed collar is integrally connected to the main body of the piston blank (Fig. 1 and Fig. 4), characterized in that the piston blank is provided in an interior with a first rib (see annotated Fig. 6), a second rib (56) and a third rib (56, see annotated Fig. 5), wherein regions around the at least one of the second rib and the third rib are reduced in terms of a wall thickness in relation to the wall thickness without the second rib and the third rib, the third rib oriented transversely to a pin bore axis, and positioned radially inward and separate from load-bearing skirt wall portions (the final product would result in regions surrounding ribs 56 having reduced thickness).
	McMurray does not disclose a piston wherein the first rib is configured to extend along the interior skirt wall height. Arai discloses a piston (1) having a similar pin and skirt arrangement as McMurray (embodiment of Fig. 9 – Fig. 11), wherein the skirt portions (11) comprise, in an interior of the piston, a first rib (33, 35) on an inner side of the respective skirt wall portions. Additionally, Arai discloses different rib(s) orientations in an interior of a piston skirt (Fig. 1 – Fig. 18). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a rib in the piston of McMurray, that extends along the interior skirt wall height as taught by Arai, in order to reinforce the skirt structure. 

Regarding claims 13 and 14, McMurray discloses a method for producing a piston, comprising a main body (10), in a forging process [0029], wherein, during the forging process, a protruding collar (16) is created, deformed, and subsequently a free circumferential end of the deformed collar is integrally connected to the main body of the piston blank (Fig. 1); and, further discloses the collar portion having a free circumferential marginal region, the collar defining a first annular groove (38) and a second annular groove (38) positioned below the first annular groove, the main body defining a third annular groove (38) positioned below the second annular groove (Fig. 2), wherein the collar circumferential marginal region is connected to the main body at a joining region (44) positioned between the second and the third annular groove ([0031], Fig. 2).

	Regarding claim 18, McMurray discloses the piston of claim 1, comprising a main body (Fig. 1); and, a collar portion having a free circumferential marginal region, the collar defining a first annular groove (38) and a second annular groove (38) positioned below the first annular groove, the main body defining a third annular groove (38) positioned below the second annular groove (Fig. 2), wherein the collar circumferential marginal region is connected to the main body at a joining region (44) positioned between the second and the third annular groove ([0031], Fig. 2).

	Regarding claims 19 and 20, McMurray modified with Arai discloses the piston of claim 1, wherein the first rib extends substantially a full length of the respective interior skirt wall height (Fig. 9 in Arai discloses ribs 33 and 35 extending the full length of the skirt 11). 


Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McMurray et al. (US 2014/0261284 A1) in view of Arai et al. (JP 03015649 A), and in further view of Scharp (US 2012/0145112 A1).
Regarding claims 8 and 9, McMurray modified with Arai is silent to a piston comprising at least one opening for a cooling medium, wherein around the opening is positioned a circumferential bead, and together with a section of the circumferential bead, defines a trough operable to collect a portion of the cooling medium. Sharp discloses a piston (10, Fig. 4) comprising at least one opening (33) for a cooling medium, wherein around the opening is positioned a circumferential bead (34, [0034]), and together with a section of the circumferential bead, defines a trough operable to collect a portion of the cooling medium (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the bead and the opening of Sharp in the piston of McMurray as modified with Arai in order to provide inlet and outlet ports for the cooling medium. 

Regarding claim 12, McMurray modified with Arai does not disclose a piston wherein an inward facing side of each of the two pin bosses defines a recess positioned at an upper apex of the two pin bosses, and wherein each of the two pin bosses define a draft groove positioned opposite the respective recess. Scharp discloses a piston (110) comprising pair of pin bosses (16) wherein an inward facing side of each of the two pin bosses defines a recess positioned around on of an upper or lower apex thereof (as seen in Fig. 6 pin bosses 16 comprise a recess on an inner side of the boss), and further comprising a draft groove (136) opposite the recess. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the piston of McMurray as modified with Arai with the pin boss as taught by Scharp in order to reduce the thickness of the pin boss walls and for a pin securing ring. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McMurray et al. (US 2014/0261284 A1) in view of Arai et al. (JP 03015649 A), and in further view of Scharp (US 2012/0145112 A1) and Brandt et al. (US 2013/0233270 A1), hereafter Brandt.
	Regarding claims 5 and 7, McMurray modified with Arai does not disclose a piston of claim 1 wherein an inward facing side of each of the two pin bosses defines a recess positioned and extending around an upper apex and a lower apex of the respective pin bore of the two pin bosses, and a draft groove opposite the respective recess. Scharp discloses a piston (110) comprising pair of pin bosses (16) wherein an inward facing side of each of the two pin bosses defines a recess positioned around on of an upper or lower apex thereof (as seen in Fig. 6 pin bosses 16 comprise a recess on an inner side of the boss), and further comprising a draft groove (136) opposite the recess. Scharp is silent to having a recess at a lower apex. However, Brandt discloses a piston (20) wherein an inward facing side of each of the two pin bosses defines a recess (44) positioned and extending around a lower apex of the respective pin bore of the two pin bosses (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the piston of McMurray as modified with Arai and with the pin boss as taught by Scharp while implementing a recess of Brandt, in order to reduce the thickness of the pin boss walls, and for a pin securing ring.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-9, 11-14 and 18 have been considered but are moot because the new ground of rejection does not rely on grounds of rejection applied in the prior rejection of record.
In regards to prior references McMurray et al. (US 2014/0261284 A1) and Fujimoto (JP 2000337212 A), used as evidential support in regards to claims 1, 3 and 6, the examiner has removed the references. They were used as an evidential support for teaching claimed ribs in a piston. Upon further consideration, they’ve been removed in order to provide a clear rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/Primary Examiner, Art Unit 3747